                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

  UNITED STATES OF AMERICA,                              Case No. 3:17-cr-00289-JO

                                       Plaintiff,        ORDER GRANTING MOTION TO
                                                         REDUCE SENTENCE
                          v.

  STACY YVONNE SHAFFER,

                                    Defendant.

JONES, Senior District Judge:

        This matter is before the Court on the parties' joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(l)(A)(i). Based on the filing and the agreement of the parties, and after full

consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that extraordinary

and compelling reasons warrant a reduction of defendant's sentence to time served, effective in

ten days, followed by a term of three years' supervised release. The Comt concludes that the

defendant does not pose a danger to any other person or the community. The U.S. Probation Office

has approved a release plan for Ms. Shaffer. The Court adds the following conditions of supervised

release: (I) reside at a residential reentry center for up to 120 days, to be released at the direction

of her probation officer; and (2) home confinement until December 8, 2021. This sentence

reduction is consistent with the currently applicable U.S. Sentencing Commission policy

statements.

Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
       The Comt therefore GRANTS the Joint Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that Defendant shall be released for travel to the residential

reentry center in Portland, effective ten days from this Order.

       IT IS FURTHER ORDERED that the conditions of supervision shall be modified to require

placement at the residential reentry center in Portland, Oregon, for up to 120 days, followed by

home confinement until December 8, 2021. An amended judgment and commitment order shall

be prepared and entered fotthwith in accordance with this decision.

       Dated this    ,1< day of May, 2021.

                                              Hon.Ro~
                                              Senior United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
